Citation Nr: 1454393	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) as a surviving child of the Veteran.  

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953; from October 1956 to October 1962; and from October 1968 to November 1973.  He died on October [redacted], 2010.  The appellant is his son.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The appellant was born on February [redacted], 1958.  At the time of the Veteran's death, he was 52 years old.  

2.  There is no indication that the appellant is permanently incapable of self-support.  


CONCLUSION OF LAW

The criteria for DIC benefits as a surviving child of the Veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 1310, 1313 (West 2014); 38 C.F.R. § 3.57 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  This claim must be denied as a matter of law.  Consequently, no further discussion of VA's duties to notify and assist is necessary.

VA death benefits, such as DIC, may be paid to a child of a veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The appellant was born on February [redacted], 1958.  He is 52 years old; thus, he meets none of the age-related criteria.  He has not presented any evidence that he became permanently incapable of self-support before reaching the age of 18 years.  Thus, he is not eligible to receive DIC benefits as a surviving child of the Veteran.  See Burris v. Principi, 15 Vet. App. 348, 353 (2001) (there is no legal basis for a child over the age of 23 to be paid DIC in any amount).  Therefore, entitlement to DIC as a child of the Veteran is not warranted. 

The Board is sympathetic to the appellant, and realizes that the Veteran's death is a significant loss.  However, as Board is bound by the law, it is without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")


ORDER

Entitlement to DIC benefits as a child of the Veteran is denied.


REMAND

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  They are payable to the (1) veteran's spouse, or (2) children (in equal shares), or (3) dependent parents (in equal shares).  Id.  If none of the above applies, an accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  

The appellant is precluded from entitlement to accrued benefits as a "child" of the Veteran, as the age-related requirements are not met, nor was the appellant demonstrably incapable of self-support prior to the age of 18.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  However, he did contribute to the Veteran's burial expenses.  As a result, the appellant has standing to pursue the claim for accrued benefits for purposes of recouping the amount of funeral expenses he personally paid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See Burris, 15 Vet. App. at 353 (a child over the age of 23 may be paid accrued benefits in the amount incurred for last-sickness-and-burial expenses).  

In July 2013, $600 in VA burial benefits was approved by the AOJ.  However, it is not clear from the record whether the appellant was made whole by this benefit, or whether there are still out-of-pocket expenses for which the appellant has not been reimbursed.  Remand is required so that this information may be obtained.  

Additionally, there may have been claims pending at the time of the Veteran's death.  However, the compensation claims file is not presently before the Board.  The claims file should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's compensation claims file and associate it with the present paper file or electronically with the Veterans Benefits Management System.

2.  Contact the appellant and request that he provide information and evidence regarding the specific amount of expense he incurred in the Veteran's funeral or last sickness expenses, less the $600 in VA burial benefits awarded in July 2013.  

3.  Then, readjudicate the issue of entitlement to accrued benefits, including on the merits if the appellant is an eligible claimant.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


